Exhibit 10.1

PROMISSORY NOTE

$3,000,000.00

March 25, 2008

Cybex International, Inc.

10 Trotter Drive

Medway, MA 02053-2299

(Individually and collectively “Borrower”)

Wachovia Bank, National Association

190 River Road

Summit, New Jersey 07901

(Hereinafter referred to as “Bank”)

Borrower promises to pay to the order of Bank, in lawful money of the United
States of America, at its office indicated above or wherever else Bank may
specify, the sum of Three Million Dollars ($3,000,000.00) (the “Loan”) or such
sum as may be advanced and outstanding from time to time, with interest on the
unpaid principal balance at the rate and on the terms provided in this
Promissory Note (including all renewals, extensions or modifications hereof,
this “Note”).

LOAN AGREEMENT. This Note is subject to the provisions of that certain Loan
Agreement between Bank and Borrower dated July 30, 2007, as same has or may be
modified from time to time (the “Loan Agreement”). Any and all collateral
pledged to the Bank as security for the Obligations of the Borrower will act as
security for this Loan.

USE OF PROCEEDS. Borrower shall use the proceeds of the loan evidenced by this
Note to purchase equipment.

ADVANCES. Provided that the Borrower is not in default under the Loan Documents,
Bank will make advances on the Loan to the Borrower upon the presentation of
invoices from the manufacturer. The advance will be within three (3) days of the
submission of the invoice to the Bank.

INTEREST RATE. Interest shall accrue on the unpaid principal balance of this
Note during each Interest Period from the date hereof at a rate per annum equal
to 1-month LIBOR plus a spread (the “Spread”) which Spread will be based on the
Borrower’s performance under the grid (the “Grid”) set forth below (the
“Interest Rate”):

 

Performance

   Spread Leverage Ratio (as computed pursuant to the terms of the Loan
Agreement for trailing four Quarters)    Level 1: Less than or equal to 3.50:1
   = 120 basis points Level 2: Greater than 3.50: 1    = 145 basis points

 

- 1 -



--------------------------------------------------------------------------------

Each adjustment in the Interest Rate will be made quarterly upon the submission
of the quarterly financial information required by the Loan Agreement. Interest
Rate adjustments will be made at the end of each Interest Period. “Interest
Period” means each period commencing on and including the date an interest
payment is due as provided in the Repayment Terms paragraph and ending on but
excluding the date the next interest payment is due, with the first interest
period commencing on the date of closing. Upon determination by Bank of the
Interest Rate for any Interest Period, such Interest Rate shall remain in effect
for the entire Interest Period until redetermined for the next successive
Interest Period. “LIBOR” is the rate for U.S. dollar deposits with a maturity
equal to the number of months specified above, as reported on Telerate page 3750
as of 11:00 a.m., London time, on the second London business day before the
relevant Interest Period begins (or if not so reported, then as determined by
Bank from another recognized source or interbank quotation).

INDEMNIFICATION. Borrower shall indemnify Bank against Bank’s loss or expense as
a consequence of (a) Borrower’s failure to make any payment when due under this
Note, (b) any payment, prepayment or conversion of any loan on a date other than
the last day of the Interest Period, or (c) any failure to make a borrowing or
conversion after giving notice thereof (“Indemnified Loss or Expense”). The
amount of such Indemnified Loss or Expense shall be determined by Bank based
upon the assumption that Bank funded 100% of that portion of the loan in the
London interbank market.

DEFAULT RATE. In addition to all other rights contained in this Note, if a
Default (as defined herein) occurs and as long as a Default continues, all
outstanding Obligations shall bear interest at the Interest Rate plus 3%
(“Default Rate”). The Default Rate shall also apply from acceleration until the
Obligations or any judgment thereon is paid in full.

INTEREST AND FEE(S) COMPUTATION (ACTUAL/360). Interest and fees, if any, shall
be computed on the basis of a 360-day year for the actual number of days in the
applicable period (“Actual/360 Computation”). The Actual/360 Computation
determines the annual effective yield by taking the stated (nominal) rate for a
year’s period and then dividing said rate by 360 to determine the daily periodic
rate to be applied for each day in the applicable period. Application of the
Actual/360 Computation produces an annualized effective rate exceeding the
nominal rate.

REPAYMENT TERMS. Borrower will make monthly payments of interest only beginning
with the payment due on April 1, 2008 and on the same day of each and every
month thereafter until December 31, 2008. Thereafter, Borrower will make monthly
payments of principal in an amount equal to one-sixtieth (1/60th) of the
principal amount outstanding on the Loan as of December 31, 2008, as shown on
attached schedule “A”, plus interest at the rate set forth above. All remaining
principal and interest shall be due and payable in full on January 1, 2014.

AUTOMATIC DEBIT OF CHECKING ACCOUNT FOR LOAN PAYMENT. Borrower authorizes Bank
to debit demand deposit account number 2000012988228 or any other account with
Bank (routing number 21200025) designated in writing by Borrower for any
payments due under this Note. Borrower further certifies that Borrower holds
legitimate ownership of this account and preauthorizes this periodic debit as
part of its right under said ownership.

 

- 2 -



--------------------------------------------------------------------------------

APPLICATION OF PAYMENTS. Monies received by Bank from any source for application
toward payment of the Obligations shall be applied to accrued interest and then
to principal. If a Default occurs, monies may be applied to the Obligations in
any manner or order deemed appropriate by Bank.

If any payment received by Bank under this Note or other Loan Documents is
rescinded, avoided or for any reason returned by Bank because of any adverse
claim or threatened action, the returned payment shall remain payable as an
obligation of all persons liable under this Note or other Loan Documents as
though such payment had not been made.

DEFINITIONS. Loan Documents. The term “Loan Documents” used in this Note and the
other Loan Documents refers to all documents executed in connection with or
related to the loan evidenced by this Note, a loan agreement dated July 30,
2007, this Note, security agreements, security instruments, financing
statements, any renewals or modifications, whenever any of the foregoing are
executed, but does not include swap agreements (as defined in 11 U.S.C. § 101).
Obligations. The term “Obligations” used in this Note refers to any and all
indebtedness and other obligations under this Note, all other obligations under
any other Loan Document(s), and all obligations under any swap agreements (as
defined in 11 U.S.C. § 101) between Borrower and Bank whenever executed. Certain
Other Terms. All terms that are used but not otherwise defined in any of the
Loan Documents shall have the definitions provided in the Uniform Commercial
Code.

LATE CHARGE. If any payments are not timely made, Borrower shall also pay to
Bank a late charge equal to 5% of each payment past due for 10 or more days.

Acceptance by Bank of any late payment without an accompanying late charge shall
not be deemed a waiver of Bank’s right to collect such late charge or to collect
a late charge for any subsequent late payment received.

ATTORNEYS’ FEES AND OTHER COLLECTION COSTS. Borrower shall pay all of Bank’s
reasonable expenses incurred to enforce or collect any of the Obligations
including, without limitation, reasonable arbitration, paralegals’, attorneys’
and experts’ fees and expenses, whether incurred without the commencement of a
suit, in any trial, arbitration, or administrative proceeding, or in any
appellate or bankruptcy proceeding.

USURY. If at any time the effective interest rate under this Note would, but for
this paragraph, exceed the maximum lawful rate, the effective interest rate
under this Note shall be the maximum lawful rate, and any amount received by
Bank in excess of such rate shall be applied to principal and then to fees and
expenses, or, if no such amounts are owing, returned to Borrower.

DEFAULT. If any of the following occurs and is not cured within the applicable
Cure Period, a default (“Default”) under this Note shall exist: Nonpayment;
Nonperformance. (i) The failure of any payment due under this Note within ten
(10) days of its due date, or (ii) the failure to perform any other terms and
conditions of this Note or the other Loan Documents within the applicable Cure

 

- 3 -



--------------------------------------------------------------------------------

Period set forth below. False Warranty. A material warranty or representation
made or deemed made in the Loan Documents or furnished Bank in connection with
the loan evidenced by this Note proves materially false, or if of a continuing
nature, becomes materially false. Cross Default. At Bank’s option, any default
in payment or performance of any obligation under any other loans, contracts or
agreements of Borrower, with Bank or its affiliates (“Affiliate” shall have the
meaning as defined in 11 U.S.C. § 101, except that the term “Borrower” shall be
substituted for the term “Debtor” therein. Cessation; Bankruptcy. The
dissolution of, termination of existence of, loss of good standing status in its
state of incorporation by, appointment of a receiver for, assignment for the
benefit of creditors of, or commencement of any bankruptcy or insolvency
proceeding by or against Borrower which is not discharged (with respect to
involuntary proceedings) or cured (with respect to loss of good standing) within
60 days. Material Capital Structure or Business Alteration. Without prior
written consent of Bank, (i) a material alteration in the kind or type of
Borrower’s business, (ii) the sale of substantially all of the business or
assets of Borrower, or a material portion (10% or more) of such business or
assets if such a sale is outside the ordinary course of business of Borrower, or
(iii) Borrower ceases to be a public reporting company under the Securities
Exchange Act of 1934, as amended, or (iv) should Borrower enter into any merger
or consolidation in which Borrower is not the surviving entity.

CURE PERIOD. Notwithstanding the above Events of Default, the Bank will provide
the Borrower with a fifteen (15) day notice and opportunity to cure
“Non-Monetary Defaults” (i.e. events of default exclusive of payments of
principal, interest, taxes, insurance, or other monetary payments), if such
Non-Monetary Defaults are capable of being cured. Notice and opportunity to cure
will not be necessary for (i) the voluntary bankruptcy by the Borrower, or
(ii) for material misrepresentations in any of the Loan Documents. In the event
that the Non-Monetary Default is of such a nature that it cannot be cured within
such fifteen (15) day period, and if the Borrower shall be diligently pursuing
the cure of the Non-Monetary Default, then such period to cure shall be extended
for a period not to exceed forty-five (45) days.

REMEDIES UPON DEFAULT. If a Default occurs under this Note or any Loan
Documents, Bank may at any time thereafter, take the following
actions: Acceleration Upon Default. Accelerate the maturity of this Note and, at
Bank’s option, any or all other Obligations, other than Obligations under any
swap agreements (as defined in 11 U.S.C. § 101) between Borrower and Bank, which
shall be governed by the default and termination provisions of said swap
agreements; whereupon this Note and the accelerated Obligations shall be
immediately due and payable; provided, however, if the Default is based upon a
bankruptcy or insolvency proceeding commenced by or against Borrower or any
guarantor or endorser of this Note, all Obligations (other than Obligations
under any swap agreement as referenced above) shall automatically and
immediately be due and payable. Cumulative. Exercise any rights and remedies as
provided under the Note and other Loan Documents, or as provided by law or
equity.

FINANCIAL AND OTHER INFORMATION. Borrower shall deliver to Bank such information
as set forth in the Loan Agreement of even date with this Note. Such information
shall be true, complete, and accurate in all material respects.

 

- 4 -



--------------------------------------------------------------------------------

WAIVERS AND AMENDMENTS. No waivers, amendments or modifications of this Note and
other Loan Documents shall be valid unless in writing and signed by an officer
of Bank and Borrower. No waiver by Bank of any Default shall operate as a waiver
of any other Default or the same Default on a future occasion. Neither the
failure nor any delay on the part of Bank in exercising any right, power, or
remedy under this Note and other Loan Documents shall operate as a waiver
thereof, nor shall a single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.

Borrower waives presentment, protest, notice of dishonor, demand for payment,
notice of intention to accelerate maturity, notice of acceleration of maturity,
notice of sale and all other notices of any kind.

MISCELLANEOUS PROVISIONS. Assignment. This Note and the other Loan Documents
shall inure to the benefit of and be binding upon the parties and their
respective legal representatives, successors and assigns. Bank’s interests in
and rights under this Note and the other Loan Documents are freely assignable,
in whole or in part, by Bank. In addition, nothing in this Note or any of the
other Loan Documents shall prohibit Bank from pledging or assigning this Note or
any of the other Loan Documents or any interest therein to any Federal Reserve
Bank. Borrower shall not assign its rights and interest hereunder without the
prior written consent of Bank, and any attempt by Borrower to assign without
Bank’s prior written consent is null and void. Any assignment shall not release
Borrower from the Obligations. Applicable Law; Conflict Between Documents. This
Note and, unless otherwise provided in any other Loan Document, the other Loan
Documents shall be governed by and construed under the laws of the state named
in Bank’s address shown above without regard to that state’s conflict of laws
principles. If the terms of this Note should conflict with the terms of any loan
agreement or any commitment letter that survives closing, the terms of this Note
shall control. Jurisdiction. Borrower irrevocably agrees to non-exclusive
personal jurisdiction in the state named in Bank’s address shown above.
Severability. If any provision of this Note or of the other Loan Documents shall
be prohibited or invalid under applicable law, such provision shall be
ineffective but only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Note or other such document. Notices. Any notices to Borrower shall be
sufficiently given, if in writing and mailed or delivered to the Borrower’s
address shown above or such other address as provided hereunder, and to Bank, if
in writing and mailed or delivered to Bank’s office address shown above or such
other address as Bank may specify in writing from time to time. In the event
that Borrower changes Borrower’s address at any time prior to the date the
Obligations are paid in full, Borrower agrees to promptly give written notice of
said change of address by registered or certified mail, return receipt
requested, all charges prepaid. Plural; Captions. All references in the Loan
Documents to Borrower, guarantor, person, document or other nouns of reference
mean both the singular and plural form, as the case may be, and the term
“person” shall mean any individual, person or entity. The captions contained in
the Loan Documents are inserted for convenience only and shall not affect the
meaning or interpretation of the Loan Documents. Advances. Bank may, in its sole
discretion, make other advances which shall be deemed to be advances under this
Note, even though the stated principal amount of this Note may be exceeded as a
result thereof. Posting of Payments. All payments received during normal banking
hours after 2:00 p.m. local time at the office of Bank first shown above shall
be deemed received at the opening of the next banking day. Fees and Taxes.
Borrower shall promptly pay all documentary, intangible recordation and/or
similar taxes on this transaction whether assessed at closing or arising from
time to time.

 

- 5 -



--------------------------------------------------------------------------------

WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, BORROWER BY
EXECUTION HEREOF AND BANK BY ACCEPTANCE HEREOF, KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE,
THE LOAN DOCUMENTS OR ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONNECTION
WITH THIS NOTE, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY WITH RESPECT HERETO. THIS PROVISION
IS A MATERIAL INDUCEMENT TO BANK TO ACCEPT THIS NOTE.

BORROWER AND BANK AGREE THAT THEY SHALL NOT HAVE A REMEDY OF PUNITIVE OR
EXEMPLARY DAMAGES AGAINST THE OTHER IN ANY DISPUTE AND HEREBY WAIVE ANY RIGHT OR
CLAIM TO PUNITIVE OR EXEMPLARY DAMAGES THEY HAVE NOW OR WHICH MAY ARISE IN THE
FUTURE IN CONNECTION WITH ANY DISPUTE WHETHER THE DISPUTE IS RESOLVED BY
ARBITRATION OR JUDICIALLY.

REST OF PAGE LEFT INTENTIONALLY BLANK

Signatures on Separate Page

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, on the day and year first above written, has
caused this Note to be executed under seal.

 

WITNESS/ATTEST:     Cybex International, Inc.

s/ Patty Waisner

   

s/ Arthur W. Hicks, Jr.

    Arthur W. Hicks, Jr.     Vice President, Chief Operating Officer & Chief
Financial Officer

 

- 7 -